     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

KENNETH E. SALAMONE and
RUFSTR RACING, LLC,

                                     Plaintiffs,
       vs.                                                         1:19-CV-01213
                                                                   (MAD/DJS)
DOUGLAS MARINE
CORPORATION,
                              Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LIPPES MATHIAS, WEXLER,                                LEIGH A. HOFFMAN, ESQ.
FRIEDMAN LLP                                           JASON A. LITTLE, ESQ.
54 State Street, Suite 1001
Albany, New York 12207
Attorneys for Plaintiffs

HARRIS, BEACH LAW FIRM                                 ELLIOT A. HALLAK, ESQ.
677 Broadway, Suite 1101                               DANIEL R. LECOURS, ESQ.
Albany, New York 12207
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiffs, Kenneth E. Salamone and RUFSTR Racing, LLC, ("RUFSTR") commenced

this action on September 30, 2019, alleging causes of action including deceptive business

practices, breach of contract, unjust enrichment, fraud, conversion, promissory estoppel, and

breach of the implied covenant of good faith and fair dealing. See Dkt. No. 1 at ¶¶ 64–128. On




                                                   1
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 2 of 23




April 19, 2021, a four-day jury trial commenced and, on April 22, 2021, the jury entered a verdict

in Plaintiffs' favor. Dkt. Nos. 64, 67. The jury awarded Plaintiffs $131,171.00 in damages. Dkt.

No. 67 at 2. On May 19, 2021, Plaintiffs filed a motion to alter the judgment. Dkt. No. 72. On

May 21, 2021, Plaintiffs filed a motion for a bill of costs. Dkt. No. 74. On May 24, 2021,

Defendant and Plaintiffs filed separate notices of appeal. Dkt. Nos. 75, 77. Currently before the

Court are Plaintiffs' motions to alter the judgment and for a bill of costs. Dkt. Nos. 72, 74. 1

Based on the following, Plaintiffs' motion to alter the judgment is granted and Plaintiffs' motion

for a bill of costs is granted-in-part.

                                          II. BACKGROUND

        Plaintiffs entered into a Contract of Sale with Defendant on or about December 31, 2015

("the Contract") for a new Skater 388 Race Boat ("the Skater") and trailer. Dkt. No. 43 at 5.

Plaintiff Salamone testified at trial that the boat was to be delivered by August 2016 so that

Plaintiffs could race it during the 2016 season. Tr. at 65. 2 Plaintiffs paid an initial deposit of

$300,000 on December 30, 2015. Dkt. No. 43 at 5. Plaintiffs purchased additional equipment




1
  Despite each of the Parties filing a Notice of Appeal, the Court retains jurisdiction over
Plaintiffs' motion to alter the judgment. Jackson v. Griffin, No. 1:13-CV-00019, 2016 WL 70027,
*1 (W.D.N.Y. Jan. 6, 2016) (quoting Woodard v. Hardenfelder, 845 F. Supp. 960, 964 (E.D.N.Y.
1994)) ("In this unusual instance where the notice of appeal was filed contemporaneously with
petitioner’s motion for reconsideration, the Court has jurisdiction to entertain the motion even
though a notice of appeal has been filed"); see also Anthes v. New York Univ., No. 17-CV-2511,
2018 WL 2383121, *1 n.1 (S.D.N.Y. Apr. 30, 2018). Similarly, the Court has jurisdiction over
Plaintiffs' Bill of Costs notwithstanding Plaintiffs' and Defendant's pending Notices of Appeals.
Walker v. Schult, No. 9:11-CV-287, 2020 WL 5868164, *1 n. 1 (N.D.N.Y. Oct. 2, 2020) (citing
Christie v. Gen. Elec. Cap. Servs., Inc., No. 05-CV-0379, 2010 WL 3081500, *1 (D. Conn. Aug.
5, 2010)).
2
  The Court cites to the trial transcripts as "Tr.".



                                                   2
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 3 of 23




necessary to complete the boat, namely, Mercury Racing Engines, transom assembly, and Super

Speed Master Drives. See id. at 7. Defendant did not complete the boat by August 2016. Id. at 6.

       On December 31, 2016, Plaintiffs made a payment of $61,500. Tr. at 93. On February

28, 2017, Defendant forwarded progress photos of the Skater to Plaintiff Salamone, who

responded "Omg. Awesome!!!" Id. at 26. On February 28, 2017, Plaintiffs authorized Defendant

to order two Mercury 700 SCI engines. Dkt. No. 43 at 7. On March 2, 2017, Plaintiffs paid

$140,000 for two engines and drives. Id. On June 27, 2017, Defendant and Plaintiff Salamone

spoke on the phone. Id. at 8. Defendant told Plaintiff Salamone that the Skater was not

completed and Plaintiff Salamone told Defendant that he no longer wanted the Skater. Id. at 116.

       On June 27, 2017, Defendant wrote to Plaintiffs and requested permission to sell the

Skater. Dkt. No. 43 at 9. Plaintiff Salamone emailed Defendant consenting to the sale. Id.

Defendant placed the boat for sale on www.powerboatlistings.com. Id. The listing stated that

"the boat can be purchased with or without engines." Id. Defendant initially listed the boat for

the Contract price, but dropped the price five times between June 2017 and March 2018 before

getting an offer. Id. at 10. Defendant eventually sold the Skater for $300,000 and the engines for

$75,000. Id. Defendant remitted only $50,000 to Plaintiffs. Id. at 11.

       This action proceeded to trial on April 19, 2021. Dkt. No. 61. On April 22, 2021, the

fourth day of trial, the jury entered a unanimous verdict in favor of Plaintiffs. Dkt. No. 67. The

jury determined that, (1) Plaintiffs establish by a fair preponderance of the credible evidence that

Plaintiffs substantially performed their obligations under the contract; (2) Defendant breached the

contract by failing to tender the Skater within a reasonable time; (3) Plaintiffs did not waive their




                                                  3
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 4 of 23




right to insist on tender of the Skater prior to June 27, 2017; (4) Plaintiffs did not breach the

contract by rejecting the Skater before Defendant tendered the Skater; (5) Plaintiffs were damaged

as a result of Defendant's breach; and (6) Plaintiffs were entitled to $131,171.00 in damages. 3

Dkt. No. 67. That same day, the Court entered judgment in Plaintiffs' favor in the amount of

$131,171.00. Dkt. No. 69.

                                         III. DISCUSSION

A.     Plaintiffs' Motion to Strike Elliot Hallak's Declaration

       Plaintiffs have moved to strike Attorney Elliot Hallak's Declaration offered in support of

Defendant's opposition to Plaintiffs' motion to alter judgment. Dkt. No. 86 at 1. Plaintiffs assert

that Attorney Hallak's Declaration is factually inaccurate and was used solely "as an opportunity

to make a scandalous and wholly irrelevant personal attack on Mr. Salamone." Id. Plaintiffs'

motion is granted-in-part and denied-in-part.

       Motions to strike "are generally considered redundant and inappropriate by this Circuit's

courts." Garcia v. Law Offices of Howard Lee Schiff, P.C., No. 3:16-cv-791, 2018 WL 6590356,

*3 (D. Conn. Dec. 14, 2018) (citing Wanamaker v. Town of Westport Bd. of Educ., No.

3:11CV1791, 2013 WL 3816592, *2 (D. Conn. July 22, 2013) (collecting cases on the

inappropriateness of motions to strike summary judgment exhibits)). "Rather, '[t]he parties to an

action should have faith . . . that the court knows the difference between admissible and non-




3
  Plaintiffs' claims for promissory estoppel, unjust enrichment, and for breach of the covenant of
good faith and fair dealings were dismissed and the jury was only charged on Plaintiffs' breach of
contract claim. Dkt. Nos. 63, 67. The Parties stipulated that a valid contract existed between
them. Dkt. No. 67 at 1.



                                                   4
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 5 of 23




admissible evidence, and would not base a . . . decision simply upon the self-serving ipse dixit of

a particular party.'" Id. (quoting Carone v. Mascolo, 573 F. Supp. 2d 575, 580 (D. Conn. 2008)).

       Mr. Hallak submitted a declaration in support of Defendant's opposition to Plaintiffs'

motion to alter the judgment. Dkt. No. 86-1. While Mr. Hallak's Declaration discusses his

foundation for the facts alleged, paragraphs five through eight are wholly irrelevant and serve no

purpose to further the Defendant's opposition. See Dkt. No. 85-1 at ¶¶ 5-8.

       Defendant's opposition concerns Plaintiffs' allegedly untimely objection to the jury

verdict, which Defendant asserts should have been done after the verdict was entered but before

the jury was excused. See Dkt. No. 85 at 1. Mr. Hallak's discussion of events that occurred after

Court adjourned has absolutely nothing to do with Defendant's motion. As such, the Court will

grant Plaintiffs' motion and strike paragraphs five through eight. However, the Court will

exercise its discretion in not striking the entire declaration. See Pace v. Air & Liquid Sys. Corp.,

171 F. Supp. 3d 254, 272 (S.D.N.Y. 2016) (holding that, at summary judgment, a court will not

strike an attorney affidavit where, "the Court is capable of discerning from that affirmation what

statements were made on the basis of [counsel's] firsthand knowledge; what statements are

summaries of evidence in the record; and what documents the Court should review in determining

the accuracy of those summaries").

B.     Plaintiffs' Motion to Alter Judgment

       1. Standard of Review

       A motion to alter the judgment pursuant to Federal Rule of Civil Procedure 59(e) may be

granted "only if the movant satisfies the heavy burden of demonstrating 'an intervening change of




                                                  5
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 6 of 23




controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.'" Hollander v. Members of the Bd. of Regents of the Univ. of the State of N.Y.,

524 Fed. Appx. 727, 729 (2d Cir. 2013) (quotations and other citation omitted). A motion to alter

the judgment is an "extraordinary remed[y] to be employed sparingly in the interests of finality

and conservation of scarce judicial resources." Fireman's Fund Ins. Co. v. Great Am. Ins. Co., 10

F. Supp. 3d 460, 475 (S.D.N.Y. 2014) (citations and quotations omitted). The Court will not

grant a Rule 59(e) motion "unless the moving party can point to controlling decisions or data that

the court overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court." Id. (citations and quotations omitted).

       2. Plaintiffs' Request to Increase Judgment Awarded

       Plaintiffs have moved for the Court to increase the judgment entered from $131,171 to

$451,200 to rectify a clear and fundamental error of law. Dkt. No. 72-4 at 3-8.

       a. Waiver

       Defendant asserts that Plaintiffs waived their right to challenge the jury award by failing

to object to the verdict before the jury was excused. Dkt. No. 85 at 4-5. Plaintiffs claim that they

adequately preserved their right to challenge the verdict by requesting that a specific damages

award be included in the instructions during the charge conference. Dkt. No. 86 at 2-3. In the

alternative, Plaintiffs assert that the award presents a fundamental error of law. Id. at 4.4



4
  Plaintiffs also argue that the verdict constitutes a "compromise verdict." Dkt. No. 86 at 3.
However, Plaintiffs have failed to support this argument. Plaintiffs merely assert that the
damages award was about twenty-nine percent of the damages Plaintiffs were entitled to under
Michigan law. Id. Although "[a] substantial reduction in damages, out of keeping with the
evidence and despite a finding of liability, is a common feature of compromise verdicts," by only
raising this in support of their argument, Plaintiffs have only shown—at best—"some potential



                                                   6
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 7 of 23




        "It is well established that a party waives its objection to any inconsistency in a jury

verdict if it fails to object to the verdict prior to the excusing of the jury." Kosmynka v. Polaris

Indus., Inc., 462 F.3d 74, 83 (2d Cir. 2006). "The requirement of a timely exception is not merely

a technicality. Its function is to give the court and the opposing party the opportunity to correct

an error in the conduct of the trial." Id. (quoting Barry v. Manglass, 55 N.Y.2d 803, 805-06

(1981)) (internal quotation marks omitted). "[T]he Second Circuit[] [provides for a] strict

application of the waiver rule." Am. Tech. Ceramics Corp. v. Presidio Components, Inc., 490 F.

Supp. 3d 593, 624 (E.D.N.Y. 2020) (citation omitted).

        An objection to a jury award must have been properly preserved. See Barkley v. Olympia

Mortg. Co., 557 Fed. Appx. 22, 26 (2d Cir. 2014), as amended (Jan. 30, 2014). Objections prior

to the entry of judgment do not forestall waiver. Am. Tech. Ceramics Corp., 490 F. Supp. 3d at

624. The only excuse for waiver will be "if [the] verdict constitutes [a] 'fundamental error.'" Id.

(quoting Perks v. Town of Huntington, 234 Fed. Appx. 8, 11 (2d Cir. 2007)).

        "Fundamental error is more egregious than the 'plain' error that can excuse a procedural

default in a . . . trial, . . . and is 'so serious and flagrant that it goes to the very integrity of the

trial.'" Jarvis v. Ford Motor Co., 283 F.3d 33, 62 (2d Cir. 2002) (quoting Shade v. Housing Auth.

of New Haven, 251 F.3d 307, 312 (2d Cir. 2001)). "[A]ccurate and unobjectionable" jury

instructions may present a fundamental error where they lack important rules of damage

calculations resulting in the "verdict form [acting as] an invitation to the jury to come up with an

erroneous damage calculation." Rodick v. City of Schenectady, 1 F.3d 1341, 1348 (2d Cir. 1993).



indicia of compromise." Buchwald v. Renco Grp., 539 B.R. 31, 57 (S.D.N.Y. 2015). Such is
insufficient for the Court to conclude that a jury's verdict reflects an impermissible compromise.



                                                       7
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 8 of 23




       It is clear from the record that Plaintiffs did not object to the verdict after judgment had

been entered and before the jury was excused. See Tr. at 686-90. Plaintiffs therefore waived their

right to challenge the damages award.5 See Am. Tech. Ceramics Corp., 490 F. Supp. 3d at 623-

24. As such, Plaintiffs are only entitled to challenge the verdict upon a showing of fundamental

error. See id. at 624-25.

       Plaintiffs do not take issue with the jury instructions. See Dkt. No. 72-4 at 7-8. Rather,

they assert that they are entitled to all sums paid under the contract and the jury failed to award

them such. See Dkt. No. 72-4 at 4 (citing Mich. Comp. Laws § 440.2711).

       Plaintiffs rely on Am. Tech. Ceramics Corp. v. Presidio Components, Inc., 490 F. Supp. 3d

593, 624 (E.D.N.Y. 2020) and Rodick v. City of Schenectady, 1 F.3d 1341, 1348 (2d Cir. 1993) as

support for their assertion that a damages award may result in a fundamental error. Rodick,

however, is easily distinguishable as the Second Circuit held that it was the absence of specific

instructions to the jury that resulted in a miscalculation of damages. Rodick, 1 F.3d at 1348.




5
  The Court notes that, despite a lengthy conversation as to how the jury might calculate damages
and Defense Counsel's unwillingness to stipulate to a proposed damages formula or amount,
Plaintiffs' Counsel also did not object to language directing the jury how to calculate damages at
the charge conference on April 22, 2021. See Tr. at 613-16. When Plaintiffs' Counsel initially
declined the Court's invitation for objections and instead offered a "comment," the Court
specifically stated, "Do you have any objections? I'm asking if you have an objection. Tell me.
Preserve the record." Id. at 615. Plaintiffs' Counsel then only objected to the instructions
regarding the reasonable time standard under Michigan Law. Id. Again, the Court asked, "Any
other objections?" to which Plaintiffs' Counsel responded "No, your Honor." Id. at 616.
Plaintiffs' Counsel also did not object to the damages section of the proposed jury verdict form.
Id. at 617. Plaintiffs' Counsel even affirmatively stated that the Court's reading of the stipulated
amounts paid and remitted by both parties and including a copy of the charge with the proposed
verdict form would be sufficient. Id. at 618-19. Plaintiffs' mere discussion and request for a
specific damages calculation does not constitute an objection to the jury instructions or verdict
form.



                                                  8
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 9 of 23




        In Am. Tech. Ceramics Corp., the plaintiffs asserted that the low jury award was evidence

of a mathematical mistake which resulted in "the verdict blatantly disregard[ing] the floor for

patent damages established by Congress." Am. Tech. Ceramics Corp., 490 F. Supp. 3d at 625.

There, "[t]he court instructed the jury to 'award [the plaintiffs] a reasonable royalty for all

infringing sales for which they have not been awarded lost profits damages." Id. at 629.

However, the jury awarded the plaintiffs $58,334.75 for one patent and $608,647 for the other.

Id. at 627. The court noted that the damages calculation showed that the jury intended to give the

plaintiffs more, but instead, the jury awarded a lump sum, rather than a royalty rate, and that

resulted in a significant decrease in the damages award and excluded roughly eighty percent of

the infringing units that the plaintiffs were entitled royalties for. Id. at 625-27.

        The court explained that because the jury awarded the plaintiffs the exact damages the

plaintiffs requested in their summation—down to the penny—it was evident that the jury intended

to award the plaintiffs a royalty rate of $0.25 per infringing unit, but mistakenly did so only for a

small group of the infringed patents. Id. at 627-28. The court rejected the defendant's assertion

that the jury award evidenced that they intended to award a reasonable royalty rate of $0.02 and

$0.05 because the actual calculation resulted in royalty rates of $0.0184997226 and $0.055717806

and to assume that the jury intended these random quotients was simply illogical. Id.

        The court held that accepting the low royalty rate as intended by the jury "demands the

inchoate assumption that the jury sua sponte adopted different royalty rates for each patent,

despite no apparent evidentiary basis or advocacy for such distinction." Id. at 628. Further, there

was no evidence to support the incredibly low royalty rate. Id. at 629. The court therefore found




                                                    9
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 10 of 23




that the jury award represented a "fundamental error" because it "defie[d] the clear-cut commands

of Congress, codified in federal statute." Id. at 626.

       While the present action concerned a question of state contract law, rather than a federal

statute, this distinction is immaterial. Michigan's contract law provides that where the seller fails

to make delivery of the goods resulting in a material breach of the contract, the buyer may cancel

the contract and recover the sums he has already paid while also pursuing other listed remedies.

Mich. Comp. Laws § 440.2711. The jury was instructed that the parties agreed that Plaintiffs paid

Defendant $501,500 and Defendant remitted $50,000 to Plaintiffs. Dkt. No. 65 at 16. Plaintiffs

therefore would have been entitled to $451,500 under Michigan contract law. However, the jury

awarded Plaintiffs $131,171, roughly a third of what they were entitled to under Michigan law.

       At trial, Plaintiffs did not instruct the jury as to the specific amount of damage they were

seeking. Tr. at 644-54. Rather, a review of the closing arguments demonstrates that Plaintiffs

recounted all the sums paid and remitted to the jury and then stated "we would respectfully

request the Court or the jury enter a verdict in favor of the plaintiff for the full contractual balance

that is due as instructed by the Court." Id. at 645-48, 653-54. Plaintiffs, however, stopped short

of telling the jury they were seeking $451,500. Rather, Plaintiffs had also previously stated that

Defendant was not entitled to the $876,500 it received for the Skater, but "$102,000 and change

less . . . including the $50,000[] that they repaid to Mr. Salamone." Id. at 645. Essentially,

Plaintiffs stated that Defendant was not entitled to the $152,941 it received in excess of the

contract price but failed to state at closing that they were not entitled to any of the money

Plaintiffs paid because of Defendant's breach.




                                                   10
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 11 of 23




        By subtracting the additional $25,000 that Plaintiffs also claimed they were entitled for the

engines, the total comes to $127,941, only $3,230 from the amount the jury actually awarded. Id.

at 653. The last $3,230 awarded can be attributed a mathematical error and possible confusion.

        During their closing, Plaintiffs stated

               the evidence also shows that plaintiff owned the engines, drives and
               transoms and their proceeds. There is no dispute that plaintiffs paid
               $140,000 for the engines and drives. There is no dispute they were
               sold. There's no dispute that only $50,000 of the proceeds were
               ultimately paid to Mr. Salamone. In addition to the -- to the
               $50,000, Mr. Salamone received an additional $25,000 for the
               engines. The evidence clearly shows that the drives and transoms
               were sold as part of the defendant's subsequent sale and garnered
               $78,230. None of that money was paid back to the plaintiff.

Id. at 653.

        The difference between the $75,000 Plaintiffs asserted that they were entitled to for the

engine and the $78,230 which Plaintiffs claimed that they were owed for the drives and transoms

is $3,230. By adding $3,230 to $127,941, the Court arrives at the damages award ultimately

entered by the jury, $131,171. Given the large discussion of the engines, drives, and transoms

together at trial, it is likely that the jury thought the $75,000 Plaintiffs asked for in damages for

the engines also included the sale of the drives and transoms, leaving only $3,230 to be added to

the total of damages to make up the difference. While complicated, this is the only logical way of

interpreting the jury verdict based on the evidence. See USFL v. NFL, 644 F. Supp. 1040, 1046

(S.D.N.Y. 1986) ("[T]he Seventh Amendment imposes upon courts a constitutional obligation to

search for an interpretation of the case which reconciles the verdicts . . . and which respects the




                                                   11
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 12 of 23




principle that 'juries are not bound by what seems inescapable logic to judges'") (quotation

omitted).

       What is clear, however, is that the jury attempted to award Plaintiffs what they said that

they were due. Plaintiffs, nevertheless, did not clearly tell the jury what they were asking for in

damages. Instead, they gave the jury mixed messages by stating that Defendants were not entitled

to the $876,500 it received for the Skater but "$102,000 and change less . . . including the

$50,000[] that they repaid to Mr. Salamone" and by asking for "the full contractual balance that is

due as instructed by the Court." Tr. at 645, 654.

       Such a result was foretold by the Court which continually told the Parties that the jury

would be confused and have a difficult time calculating the damages. Id. at 600. The Court

attempted to include a formula for the jury to calculate the damages but the Parties could not

come to an agreement and ultimately, Plaintiffs requested that the calculation be removed from

the jury instructions. Id. at 605-06, 613. Defendant would not stipulate to $451,500 in damages.

Id. at 610. The Court then told Plaintiffs' Counsel to discuss the amount of damages they sought

in their summation, however, they left the jury to make the calculation. See id. at 613, 644-54.

       Unlike Am. Tech. Ceramics Corp., the damages calculation was an error that was largely

due to Plaintiffs' strategical errors. However, the Court cannot deny that "[t]he reasonable

inference drawn here is that the jury's damages award was the product of mistake." Am. Tech.

Ceramics Corp., 490 F. Supp. 3d at 629. Further, Plaintiffs were entitled to the balance paid

under the contract and therefore the award "defies the clear-cut commands of" Michigan contract

law. Id. at 626. The jury award therefore presents a fundamental error.




                                                 12
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 13 of 23




       3. Remedy

       "[T]he Seventh Amendment precludes federal courts from employing additur as a means

to increase inadequate jury verdicts." Kmec v. Port Auth. Trans Hudson Corp., 818 F. Supp. 2d

553, 556 n.1 (E.D.N.Y. 2011) (citation omitted). "Additur is the process by which, if a trial court

considers a verdict inadequate, it may condition the denial of plaintiff's motion for a new trial on

defendant's consent to the entry of judgment in excess of the verdict." Elsevier Inc. v.

Grossmann, No. 12 CIV. 5121, 2018 WL 4908105, *3 (S.D.N.Y. Oct. 9, 2018) (citing Earl v.

Bouchard Transp. Co., 917 F.2d 1320, 1331 (2d Cir. 1990)). "Under the rule of Dimick v.

Schiedt, 293 U.S. 474, 55 S. Ct. 296, 79 L. Ed. 603 (1935), federal courts are denied the same

freedom to use additur that is enjoyed by many state court judges." Liriano v. Hobart Corp., 170

F.3d 264, 272 (2d Cir. 1999). "Simply put, under Dimick, this Court does not have the authority

to increase the award of damages at Plaintiffs' request. . . . Additur is constitutionally

impermissible." Elsevier, 2018 WL 4908105, at *4 (citations omitted).

       Increasing a damages calculation, however, is not a true additur, and therefore permissible,

where the district court "simply adjust[s] the jury award to account for a discrete item that

manifestly should have been part of the damage calculations and as to whose amount there was no

dispute." Liriano, 170 F.3d at 272. "When a jury has already found liability, federal courts may

make such adjustments without running afoul of Dimick." Id. Thus, "[s]everal courts have

recognized that Dimick is not applicable to cases 'where the jury has found the underlying liability

and there is no genuine issue as to the correct amount of damages.'" Elsevier, 2018 WL 4908105,




                                                   13
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 14 of 23




at *4 (quoting U.S. E.E.O.C. v. Massey Yardley Chrysler Plymouth, Inc., 117 F.3d 1244, 1252

(11th Cir. 1997)).

       Where the plaintiff is "not asking for a discrete, undisputed adjustment to the awarded

damages, Dimick remains applicable to this case." Id. Under such circumstances, the Court only

has the authority to order a new trial. See id. "A new trial is appropriate under Federal Rule of

Civil Procedure 59(a)" where "the court 'is convinced that the verdict was manifestly erroneous.'"

Am. Tech. Ceramics Corp., 490 F. Supp. 3d at 630 (quoting Manley v. AmBase Corp., 337 F.3d

237, 246 (2d Cir. 2003)).

       Plaintiffs have asked the Court to increase the judgment to $451,500. Dkt. No. 72-4.

While Defendant may dispute the damages award, there is no actual issue to be retried. Under

Michigan law, a party who rightfully rejects a good for nonconforming delivery is entitled to the

full balance paid under the contract. Mich. Comp. Laws § 440.2711; French v. Ben's Supercenter

Inc., No. 328963, 2016 WL 6995051, *9 (Mich. Ct. App. Nov. 29, 2016) ("Under MCL

440.2711(1), plaintiff was entitled to recover 'so much of the price as has been paid.' In this case,

plaintiff had paid the full contract price of $12,000 and was therefore entitled to damages in that

amount, which is the exact amount the circuit court awarded"); see also Meyering v. Porsche Cars

N. Am., Inc., No. 341815, 2019 WL 488825, *4 (Mich. Ct. App. Feb. 7, 2019). The Parties

stipulated that Plaintiffs paid Defendant $501,500 and Defendant remitted $50,000 to Plaintiffs.

Thus, there is no question that Plaintiffs were entitled to $451,500 in damages. 6




6
 At the pre-charge conference, Defendant conceded that Plaintiffs' damages were $451,000 but
asserted that said amount would be subject to mitigation. Tr. at 600-01. The Court declined to
charge the jury with mitigation because it had dismissed Defendant's affirmative defenses and



                                                 14
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 15 of 23




       Plaintiffs have asked for an increase of $320,329. In Liriano, the Second Circuit affirmed

a discrete addition to the damages calculation of $21,252.34 (representing medical expenses

whose amount and nature were not in dispute), thereby awarding $1,352,500 in total damages.

Liriano, 170 F.3d at 272-73. In Elsevier, the plaintiffs requested $31,345 in damages at trial but

the jury awarded $11,108. Elsevier, 2018 WL 4908105, at *1. The plaintiffs moved for an

adjusted verdict, or a new trial, and requested "the full amount of damages, trebled in accordance

with Section 1964(e) of RICO, for a total of $94,035, plus pre-judgment interest." Id. However,

the court held that "[b]ecause Plaintiffs are not asking for a discrete, undisputed adjustment to the

awarded damages, Dimick remain[ed] applicable to" the plaintiffs' case. Id. at *4.

       In Elsevier, not only did the plaintiffs ask the court to triple the damages award, the award

the plaintiffs sought was actually almost nine times more the amount the jury awarded them. See

id. at *1, 4. Further, the amount of damages was contested. Id. at *4. Unlike Elsevier, awarding

a new trial here would be a mere formality simply to require the jury to subtract $50,000 from

$501,500 since Plaintiffs' damages are prescribed by law. As a result, adjusting the verdict would

not be a true additur and a new trial is not warranted. See U.S. E.E.O.C. v. Massey Yardley

Chrysler Plymouth, Inc., 117 F.3d 1244, 1253 (11th Cir. 1997) (quoting Taylor v. Green, 868

F.2d 162, 165 (5th Cir. 1989)). 7

       Therefore, as Plaintiffs paid Defendant $501,500 and Defendants remitted $50,000,

Plaintiffs' motion to adjust the verdict to $451,500 is granted to correct the fundamental error.




noted that Defendant had made no attempt to prove mitigation and presented no evidence of any
damages Plaintiffs could have avoided through mitigation. Id. at 601-02.
7
  The Court notes that Plaintiffs have not requested a new trial. See Dkt. No. 72-4.



                                                 15
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 16 of 23




This amount is consistent with Mich. Comp. Laws § 440.2711. See French, 2016 WL 6995051,

at *9 ("Under MCL 440.2711(1), plaintiff was entitled to recover 'so much of the price as has

been paid.' In this case, plaintiff had paid the full contract price of $12,000 and was therefore

entitled to damages in that amount, which is the exact amount the circuit court awarded");

        4. Plaintiffs' Motion for Pre-Judgment and Post-Judgment Interest

        Plaintiffs have also requested that the Court include any pre-judgment and post-judgment

interest that Plaintiffs are entitled to. Dkt. No. 72-4 at 9-10. "[A] Rule 59(e) motion to alter or

amend a judgment is the proper basis for bringing a request for prejudgment interest." Foresco

Co. v. Oh, 337 F. Supp. 3d 304, 306 (S.D.N.Y. 2018) (citing Osterneck v. Ernst & Whinney, 489

U.S. 169, 175-76 (1989)). "[I]t is well settled that state law applies to the question of whether to

award prejudgment interest in a diversity action in federal court." Id. (citations omitted).

        Defendant objects to Plaintiffs' application for pre-judgment interest because Plaintiffs

have failed to put forth any argument demonstrating that such an award is appropriate. Dkt. No.

85 at 12-13. Defendant makes no objection to applying post-judgment interest. See id. In their

reply, Plaintiffs still failed to support their motion. See Dkt. No. 86 at 7. Plaintiffs failed to cite

any Michigan case law on this issue. See id.; Dkt. No. 86 at 7.

        Plaintiffs have not established that Michigan law provides for pre-judgment interest, let

alone what amount that would be. "[I]t is not enough merely to mention a possible argument in

the most skeletal way, leaving the court to do counsel's work, create the ossature for the argument,

and put flesh on its bones.'" Borowski v. Mordino, No. 16-CV-00999, 2020 WL 6083425, *1

(W.D.N.Y. Oct. 15, 2020) (quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)).




                                                   16
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 17 of 23




Plaintiffs' motion for pre-judgment interest is denied. See TNR Logistics Co. v. Status Logistics

Corp., No. 17CV4636, 2018 WL 4062633, *5 (E.D.N.Y. Aug. 27, 2018) (holding that the

plaintiff failed to establish it was entitled to prejudgment interest where the plaintiff failed to

present the court with the relevant authority demonstrating that pre-judgment interest was

available under the governing slaw); Plains Mktg., L.P. v. Doniphan Energy, L.L.C., No. 10-CV-

2032, 2012 WL 1077773, *2 (E.D.N.Y. Mar. 30, 2012) ("Because plaintiff has failed to meet its

burden of establishing its entitlement to the prejudgment interest rate sought, the court declines to

award prejudgment interest"). However, Plaintiffs' request for post-judgment interest is granted

and "shall accrue on the full amount of the judgment in accordance with 28 U.S.C. § 1961(a)

because '[t]he award of post-judgment interest is mandatory on awards in civil cases as of the date

judgment is entered.'" Chongqing Loncin Engine Parts Co., et al., v. New Monarch Machine

Tool, Inc., No. 5:21-CV-84, 2021 WL 3360538, *6 (N.D.N.Y. Aug. 3, 2021) (quoting Lewis v.

Whelan, 99 F.3d 542, 545 (2d Cir. 1996)) (alteration in original).

C.      Plaintiffs' Motion for a Bill of Costs

        Plaintiffs filed a motion for bill of costs on May 21, 2021, in the amount of $6,490.60.

See Dkt. No. 74. Defendant filed an affidavit in opposition to Plaintiffs' bill of costs on June 6,

2021. Dkt. No. 85. Based on the following, Plaintiffs' bill of costs is granted for a total of

$3,970.60.

        Federal Rule of Civil Procedure 54(d)(1) provides that costs—other than attorney's fees—

should be to the prevailing party. The costs that may be awarded to a prevailing party are listed in




                                                   17
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 18 of 23




28 U.S.C. § 1920. See Gallagher v. IBEW Local Union No. 43, No. 5:00-CV-1161, 2008 WL

5191691, *1 (N.D.N.Y. Dec. 10, 2008). Section 1920 provides as follows:

               A judge or clerk of any court of the United States may tax as costs
               the following:

                       (1) Fees of the clerk and marshal;

                       (2) Fees for printed or electronically recorded transcripts
                       necessarily obtained for use in the case;

                       (3) Fees and disbursements for printing and witnesses;

                       (4) Fees for exemplification and the costs of making copies
                       of any materials where the copies are necessarily obtained
                       for use in the case;

                       (5) Docket fees under section 1923 of this title;

                       (6) Compensation of court appointed experts, compensation
                       of interpreters, and salaries, fees, expenses, and costs of
                       special interpretation services under section 1928 of this
                       title.

       Awarding costs to the prevailing party is the rule, not the exception, in civil litigation. See

Whitfield v. Scully, 241 F.3d 264, 270 (2d Cir. 2001) (citing Fed. R. Civ. P. 54(d); Mercy v.

County of Suffolk, 748 F.2d 52, 54 (2d Cir. 1984)), abrogated on other grounds Bruce v. Samuels,

136 S. Ct. 627 (2016). Accordingly, "the losing party has the burden to show that costs should

not be imposed; for example, costs may be denied because of misconduct by the prevailing party,

the public importance of the case, the difficulty of the issues, or the losing party's limited financial

resources." Id.

       1. Plaintiffs' Bill of Costs




                                                   18
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 19 of 23




         Plaintiffs' bill of costs seeks a total of $6,490.60, consisting of the following itemized

costs:

           Cost/ Fees      Description             Amount
           Fees of         Filing Complaint        $400.00
           Clerk
           Service of                              $95.00
           summons
           Deposition      Anthony Cutsuries       $1,314.20
           Transcript
           Deposition      Peter Hledin            $1,040.90
           Transcript      June 23, 2020
           Deposition      Peter Hledin            $655.90
           Transcript      Aug. 28, 2020
           Trial           Day 4                   $357.70
           Transcript
           Trial           Days 1-3                $2,520.00
           Transcript
           Photocopies                             $81.90
           Docket fees     on trial                $20
           Docket fees     on motion for           $5
                           judgment

         2. Defendant's Objections

         Defendant objects to Plaintiffs' request that the Court tax as costs Plaintiffs' costs incurred

for the depositions of Anthony Cutsuries and Peter Hledin and obtaining trial transcripts. Dkt.

No. 83. Defendant claims that Plaintiffs are not entitled to costs related to their motion for

summary judgment as it was unsuccessful; depositions used for discovery purposes are not

taxable; Plaintiffs can only recover for portions of deposition transcripts actually used; and

depositions not used at all must be excluded. Id.




                                                    19
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 20 of 23




       Defendant's objections to the Court taxing as costs those costs Plaintiffs incurred for the

depositions of Anthony Cutsuries and Peter Hledin is baseless. The N.D.N.Y. Guidelines for

Bills of Costs (hereinafter "Guidelines") specifically provides that the "Transcript of deposition of

person who testified at trial" is taxable. Guidelines, Part II, D.1.d.; 8 see also Yunus v. Jones, No.

9:16CV1282, 2020 WL 3026238, *3 (N.D.N.Y. June 5, 2020) ("Furthermore, because Plaintiff

testified at trial, the deposition transcript was necessary in order to cross-examine him (or to be

prepared to do so)"). Plaintiffs needed only provide an invoice explaining the transcript prepared,

the number of transcript pages, the per-page rate, and the total cost. Guidelines, Part II, D.3.

       Further, the Court rejects Defendant's assertion that these transcripts were not used or used

in their entirety and as such the Court should reduce Plaintiffs' costs accordingly. Not only are

these transcripts categorically taxable, but Plaintiffs used these transcripts when they submitted

them to the Court at both summary judgment and during trial. See Dkt. Nos. 31-56, 31-57; see

also Goldstein v. Robert Half Int'l, No. 04 CIV. 08238, 2010 WL 11651387, *3 (S.D.N.Y. June

29, 2010) (finding that a deposition is used when it is submitted to the court at summary judgment

and the court was not required to cite to it to demonstrate use). Anthony Cutsuries and Peter

Hledin testified at trial and therefore the expenses for the deposition transcript are recoverable. 9

Yunus, 2020 WL 3026238, at *3. Plaintiffs, however, have not demonstrated that all the trial

transcripts were necessarily obtained for use in the case.




8
  A copy of the N.D.N.Y. Guidelines can be found at
https://www.nynd.uscourts.gov/sites/nynd/files/Bill_of_Costs_guidelines.pdf.
9
  Defendant does not object to the rate charged for the transcripts. See Dkt. No. 83.



                                                  20
     Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 21 of 23




        Plaintiffs do not attach invoices but emails regarding the payment for the trial

transcripts.10 See Dkt. No. 74-2 at 6-7. The emails demonstrate that Plaintiffs received the

transcripts in May, 2021. Id. As trial concluded on April 22, 2021, the transcripts were not used

at trial. See Dkt. No. 64. Plaintiffs assert that there is no requirement that they show the

transcripts were necessary, only that they were used in connection with a motion. Dkt. No. 84 at

¶¶ 6-7. However, Plaintiffs are incorrect. Trial transcripts are only taxed where their use was a

"necessity—beyond the mere convenience of counsel." Perks v. Town of Huntington, 331 Fed.

Appx. 769, 770 (2d Cir. 2009) (quoting Galella v. Onassis, 487 F.2d 986, 999 (2d Cir. 1973)).

However, where "Plaintiff's attorneys have used the trial transcripts to draft their post-trial brief . .

. , they were necessary to their trying the case." Romaine v. Rawson, No. 9:99-CV-603, 2004 WL

1013316, *6 (N.D.N.Y. May 6, 2004).

        Plaintiffs have used the trial transcript from April 22, 2021, to support their motion alter

the judgment. See Dkt. Nos. 72-4; 72-3. However, as Plaintiffs have only used one transcript,

they have failed to demonstrate necessity of the other trial transcripts. Such transcripts were not

submitted to the Court and were not relied on in Plaintiffs' motion to alter the verdict. See Dkt.

No. 72-3. Where the moving party has failed to show necessity, the court does not err by

rejecting the parties' request to tax the cost of trial transcripts. Sacco v. Daimler Chrysler Corp.,

No. 05-CV-1435, 2008 WL 2858652, *1 (N.D.N.Y. July 22, 2008).




10
  Plaintiffs note that they attached the emails as they never received invoices. Dkt. No. 74-1 at 3
n.1. Defendants have not made any objection to use of the emails to demonstrate Plaintiffs' costs.
See Dkt. No. 83.



                                                   21
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 22 of 23




       The trial transcript from April 22, 2021 is 98 pages long. Plaintiffs have asked for a rate

of $3.65 per page. Dkt. No. 74-1 at ¶ 8 n.2. Therefore, the Court will award Plaintiffs $357.70

for costs incurred obtaining the trial transcript for April 22, 2021. Defendant does not object to

the remaining costs, therefore the Court grants Plaintiffs' motion to tax costs in the amount of

$3,970.60 as itemized below:

 Cost/ Fees             Description            Amount
 Fees of Clerk          Filing Complaint       $400.00
 Service of                                    $95.00
 summons
 Deposition             Anthony Cutsuries      $1,314.20
 Transcript
 Deposition             Peter Hledin           $1,040.90
 Transcript             June 23, 2020
 Deposition             Peter Hledin           $655.90
 Transcript             Aug. 28, 2020
 Trial Transcript       April 22, 2021         $357.70
 Photocopies                                   $81.90
 Docket fees            For trial              $20.00
 Docket fees            For motion for         $5.00
                        judgment

                         Total                 $3,970.60

                                           IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, the Court hereby

       ORDERS that Plaintiffs' motion to alter or amend judgment (Dkt. No. 72) is GRANTED;

and the Court further

       ORDERS that Plaintiffs' motion for a bill of costs (Dkt. No. 74) is GRANTED-in-part

for a total of $3,970.60; and the Court further




                                                  22
    Case 1:19-cv-01213-MAD-DJS Document 87 Filed 08/23/21 Page 23 of 23




       ORDERS that Plaintiffs' motion to strike (Dkt. No. 86) is GRANTED-in-part and

DENIED-in-part; and the Court further

       ORDERS that the Clerk of the Court shall enter an amended judgment in the amount of

$451,500 with post judgment interest consistent with Federal Rule of Civil Procedure 54(d)(1);

and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: August 23, 2021
       Albany, New York




                                               23
